er ee es

Case: 1:19-cv-02870-IG BRLEINAds- 12/11/19 10f59. PageID#1

 

FORM TO BE USED BY A PRISONER IN
FILING A CIVIL RIGHTS COMPLAINT

 

 

 

   
 

IN THE UNITED STATES DISTRICT COURT . FF FILED ose
| FOR THE tend
NORTHERN DISTRICTOFOHIO + °° ~—~*ODEC 44 2019
g . ‘ CLERK U
— FOHO

ADAM BVA NS

(Enter above the full name of the plaintiff in this action)

 

   

CIVIL de 19

 

    
   
   

 

 

8. . ; JUDGE JU! JOG aE AVY VEN
ere LA s : nc Te Pe

GOVENOR MICHAeL DeWine va

KIMBERLY CLIPPER = ANDREW EDDY

EALU SmuTH ~ FA. CORBET

: (Enter above the foil 1 name 1c Of the oe in this action

 

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved in
this action or otherwise relating to your imprisonment? YES LJ] NO xr

B. If your answer to A is yes, describe the lawsuit in the space below, (If there is tore than one
lawsuit, describe the additional lawsuits on another piece of paper, using the same outline),

 

1. Parties to this previous lawsuit

Plaintiffs a : ALA ‘

 

Defendants . NLA.

 

2. Court (if federal court, name the district; if state court, name the county)
i \/ A ‘
3. Docket Number __ _ ALA,

' 4, Name of judge to whom case was assigned. NLA,
 

ce I a EEE

Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 2 of 59. PagelD #: 2

2°

5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?)

ALA.

 

6. Approximate’ date of filing lawsuit MLA,
7. Approximate date of disposition_. NA,

W. Place of Present Confinement__R/GHLAAID. CORRECTIONAL
A. Is there a prisoner grievance procedure in this institution? YES [le No LI

~B, Did you present the facts relating to your complaint in the state prisoner ‘grievance procedure?

yes [4 wo

C. Lf your answer is YES,

“1, What steps did you take? GAICVAAIC : Filed Te LORAIN G0 CTIONAL

INSPECTOR ~ GHief INSPeCTOR ~ DRG DIRECTER.
GOVENOR MICHAEL DewINe, ANDREW EDDY Mod.

2. . What was the result?_GRICVANCES EXHAUSTCD AND DEAICD
COMPLAINTS TO GOVENOR IGNORED

 

D. If your answer is NO, explain why not MAs [

 

 

_E. If there is no prison prievance procedure in the institution, did you complain to prison

apthorities?
vesHY wo UC]

 

 

RB, Tf your answer is YES,

1. What steps did you take?_CO/MPLAINTS Si ed To & ORWVISORS

-( CAPTAINS, LT, SET) WARDEN, DIRCCTOR Moma
Govenor michAer D@WINe, ANDREW EDDY M.D,

4. What was the result? _ SOG lS VORCD —_ OTHERS Title es,
Ne DISCIPLINARY AGTION AGANLST OFFENDERS

 
 

Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 3 of 59. PagelID #: 3

Parties Se a 4

(In item A below, place your name in the first blank and place your present address in the second
blank. Do the same for additional plaintiffs, if any).

A. Name of the Plaintite ADAM? EVA NS # 761685 _

RICHLAND G@GORRECCTIENA
Astro 100) UVES BURG RD. P.0.BOX 8/107
MANS#FICld, OHIO 4490] :

(mm item B below, place the fall name of the defendant in the first blank, his or her official position
im the second blank, and his or her place of employment in the third blank,. Use item C for the
names, positions and places of employment of any additional defendants).

B, Defendant ANENMC CHAMBERS ~SMTH _ is employed as
 DIRCCFOR Df} t OHIO DEPT. OF CORRECTIONS.

 

 

 C, Additional Defendants GOVEMOR. MICHACL DEWINE ~ KimBeRLY CLIPPER ~

FN.U: SAUNTH — ENU, CORBET — ANDREW EDDY m.b,

Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates and places, Do not give any legal areuments

"OL Cite any cases or statutes. If you itend to allege a number of related claims, number and set’

forth each, claim m a separated paragraph. Use as much space as you need. (Attach extra sheet(s)
if necessary). .

 

COMPLAINT JaLAIMs AMACHED

 

 

 

 

 

 

 

 

 
 

Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 4 of 59. PagelD #: 4

Vv. Relief

(State briefly exactly what you want the court to do for you.. Make no legal arguments. . Cite no !
cases or statutes).

 

COMPLAINT CLAIMS ATTACHED __ | |

 

 

 

 

 

 

 

 

 

Signed this. 2G) day of NAVEMBER tg | |

 

I declare under penalty of perjury that the foregoing is true and correct.

 

NovemBer 26,2019 Sf Cuca Ecr oy

' (ate) (Signature of Plaintiff)

 

c:\wptesticomplaine prisoner
revised November 1997
Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 5 of 59. PagelD # ORIGINAL

Adam Evans
DRC # 761655
Richland Correctional
P, @. Box 8107
Mansfield, Ohio 44901
Plaintiff
Vs
Annette Chambers Smith
Director of; -
Ohio Dept. of Corrections’
4545 Fisher Rd. (Suite) — D)
Columbus, Ohio 43228

Individually and in her
Official capacity as Director
Of Ohio Dept. of Corrections
-and-
Michael DeWine
Governor of Ohio
77 South High Street
Riffe Center, 30# floor
Columbus, Ohio 43215
individually and in his
Official capacity as the
Governor of Ohio

-and-

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

£219 CV 2870

Case #

corer

 

U.S, Judge:

{42 USC 1983)
Prisoner Civil Rights Actions
For compensatory, punitive,
Nominal Damages and for
injunctive relief and

Declaratory Judgements

 

 

 
Case: 1:19-cv-02870-JG Doc #:1 F

Andrew Eddy M.D.
Medical director for —
OHIO Dept, of Correction’s
4545 Fisher Rd. {suite — D)
Columbus, Chico 43228
Individually and in his
Official capacity as the
Medical Director for the
Ohic Dept. of Corrections
-And
Kimberly elipper
Warden of;
Lorain Correctional
2075 South Avon Belden Road
Grafton, OHIO 44044
Individually and in her
Official Capacity as Warden
Of Lorain Correctional
-and-
F.N.U. (First name unknown) Smith
C.0. Prison Guard.
Lorain Correctional
2075 South Avon Belden Road
Grafton, OHIO 44044
individually and in his
Official capacity as a C.O.
Prison Guard for
Lorain Correctional

-and-

riled: 12/11/19 6 of 59. PagelD #: 6

 

 

 
 

 

Case: 1:19-cv-02870-JG Doc #:f Filed: 12/11/19 7 of 59. PagelD #: 7

F.N.U. (FIRST Name Unknown) Corbett
C.O, Prison guard
Lorain Correctional
2075 South Avon Belden Road
Grafton, Ohio 44044

individually and in his

Official capacity as a

C.O, Prison guard for

Lorain Correctional

(Defendants)

 

 

COMPLAINT

Comes now the Plaintiff -Adam Evans {in propria persona;) as an indigent state of prisoner, {self-

represented) and pursuant to 42 USC 1983 does hereby submit the herein claims against all the named

Defendants (and their employees) for deliberate intentional violations of his civil rights as defined in the

first, sixth, eight, and fourteenth amendments in the United States Constitution.

Submitted by;

s Cele CAL

Adam Evans

Plaintiff in pro se:

 

 

 

 

 
 

 

 

Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 8 of 59. PagelID #: 8

JURISDICTION

1) This Court has Jurisdiction to adjudicate all claims brought under 42 USC 1983 and Claims

asserting violations of civil rights defined in the United States Constitution.

 

VENUE

2) Venue is proper before this court. The claims herein occurred in Lorain County, Ohio and

Richland County, Ohio where the plaintiff was and is imprisoned (in the Northern District of Ohio)

 

THE PLAINTIFF

3) The plaintiff is Adam Evans (D.0.B.; October 1, 1974) a white male indigent state prisoner
incarcerated by the Defendants. He is currently held in Richland Correctional Prison (known as
also R.I.C.1..) located in Mansfield, Ohio. He is acting as a layman at law self-represented unable
to retain counsel due to his indig@ncy status. He is imprisoned merely for a felony 5 drug offense

and for escape (Felony 3, R.C. 292134) FOR FAILURE TO COMPLY WITH PAROLE CONDITIONS,

 

THE DEFENDANTS

4} Defendant Annette Chambers Smith is the Director of the Ohio Dept. of Corrections (known also
as; D.R.C.) whom is appointed by the Governor of Ohio. She is in charge of and controls the
D.R.C. and all prisons in the State of Ohio including; all warden, prison Guards, Employees, Staff

and Medical personnel. She is sued in both her official capacity and individual capacity.

 

 
Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 9 of 59. PagelID #: 9

5) Defendant Michael DeWine is the Governor of the State of Ohio, as such he has total control of
and authority of all Ohio D.R.C. Prisons, County Jails, The Director and Wardens and the State’s
budget and makes all appointments of most state officials. He is sued in his official capacity and
his individuai capacity.

6} Defendant Andrew Eddyfa purported medical Doctor} is the appointed medical director of the
Ohi80 Dept. Of Corrections (D.R.C.) as such he is in charge of and controls all medical care,
medical treatment and providing surgeries and medications for all prisoners in Ohio Prisons and
Ohio County Jails (including Nurses, Doctors, “inmate Doctors” and “inmate practioner

Paramedics”). He is sued in his official capacity and his individual capacity.

 

7) Defendant Kimberly Clipper is the Warden of Lorain Correctional (known also as; LOR.C.1.}. She is

 

in charge of and controls all guards, officials, employees and prisoners therein. She is sued in her

official capacity and in also her individual capacity.

 

8) Defendant ~ Smith- (first name is unknown} is a C.0, PRISON GUARD EMPLOYED BY Lorain
Correctional Prison. He was assigned to 8-B cellblock during April 2019. He is sued in his official
capacity and also in his individual capacity.

9) Defendant ~ Corbett — (first name unknown) is a C.@. prison guard employed by Lorain

in his individual capacity.
10) The Ohio Dept. of Corrections and all of its prisons (including Lorain Correctional and Richland

Correctional prison. He was assigned to 8-B April 2019. He is sued in his official capacity and aiso
| Correctional) are owned, controlled and operated by the state of Ohio.

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 10 0f 59. PagelD # 10

STATEMENT OF CLAIMS

 

COUNT -1
LORAIN CORRECTIONAL
ASSAULT MUTILATION BY GUARDS.

11) Plaintiff Adam Evans arrived into Lorain Correctional on or about April 4, 2019. Officials placed
him into cellblock 8-8.

12) As a new reception prisoner he was given a complete medical physical exam that included
mandatory testing for any diseases, disabilities and illness. DRC medical staff cleared Evans with
a clean bill of health and no diseases, etc.

13) As prison video camera recordings show; Defendant Guards C.O. Corbett, C.0. STH (ASSIGN ed TO

SB eeilblock). During the month of April 2019, they punched in dozens of staples into dozens of bars

of bathing soaps distributed to prisoners throughout 8-B celiblock. They did this intentionally for
premeditated purposes to cause physical torturous harm and damage mutilations motivated by
biased hatred.

14) On or about April 22, 2019 Plaintiff Evans was handed out a bar of tampered soap (that was
loaded in those staples) from the 8-B guards, Upon showering Evans rubbed in that bar of soap all
over his body as it dissolved quickly in the Hot Water. The imbedded sharp staples (acting in

razor fashion) severely sliced up plaintiff's entire body all over. Evans exited bleeding profusely.

He sought medical treatment instantly, Defendants provided only “Nurses” to — “patch up” the
dozens of sliced wounds. Corrupt guards attempted to cover up all this by falsely claiming; -
“cans did this to himself.” Prison video recordings proved that claim as lies. At no time did

medical staff nor prison officials deem the injuries. “suicidal” nor intentional self-inflicted. Evans

 

 
 

 

 

Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 11 0f 59. PagelD #: 11

has no record of any suicidal history, nor any history of seif’ inflicted mutilations. No Doctor ever

examined nor treated Evans injuries.

15) Shortly thereafter Evans became ill with symptoms as a direct result of the assault injuries. Upon
testing and exam, it was discovered that Evans now had contracted hepatitis — C.

16) Pursuant to Defendant’s “minimal cost restriction policy”, they totally refused him all treatment,
and refuse all required medicines that do exist to cure the disease they caused upon him. They
refused the medicines solely due to its high cost price. Defendants arbitrarily imposed a realistic

Death sentence” upon Evans with no due process hearing procedure and which no court of law
sentenced him to. Evans can be and will become terminal at any time with little to no warning.

17) Evans was only sentenced for low level nonviolent felony offenses of felony — 5 drug offense and
a felony — 3 escape charge. Defendants converted his sentence to “Death” pursuant to their own
arbitrary state wide policy, KH! and murder state prisoners (who have non capital offenses) and
convicted county jail detainees. Defendants employ and use this murderous “death converted
sentence policy” based on various arbitrary factors including but not limited to; - cost reduction —
The prisoner’s needs for various medicines and or surgery is expensive — in some cases it is
imposed as a punishment sanction for “offending” a guard, administrator, or high level
government official.

18) The Lorain LOR.C.1., Prison Sgt. Nottingham searched the 8-8 celiblock guard station desk

drawers the day of the incident after it occurred. The Sgt. found and retrieved more bars of soap

punched in full of staples. No staples were ever found in Evans cell, on his person, etc. No

disciplinary conduct citation in any aspect was issued against Evans.

19) Neither C.O. Corbett nor C.O.Smith were ever disciplined, suspended nor cited for this felony

assault mutilation act. Nor were any supervisors nor other officials.

 

 
 

 

Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 12 of 59. PagelD #: 12

20} Evans wrote, filed, mailed in, and submitted several kites, letters, complaints and notification of
this assault to; Governor DeWine, director Annette Chambers Smith, Warden Kimberly Clipper,
Captain supervisors, and their grievance inspectors and chief inspectors. They either ignored all
of the complaints or approved and ratified all criminal abuses.

21} Evans petitioned Governor DeWine to reverse and vacate the D.R.C. IMPOSED “Death Sentence”.
He was refused due to the high cost of medication for the disease and state “Policy of killing
Evans by denial of needed medication is cheaper cost. No hearing and no Due-Process was
provided.

22) Pursuant to unposted “Policy” of Governor DeWine, D.R.C. Director Chambers-Smith, and
Warden Clipper (and State Police and State Prosecutors, Smith and Corbett (and LOR.C.I. prison
Staff) were not charged for none of the several felonies and crimes they committed.

23) Thereafter Evans was transferred to Richtand Correctional. (R.I.C.1.} a medium/minimum security

D.R.C. prison.

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 13 of 59. PagelD #: 13

COUNT —

RICHLAND Correctional

(HOUSE OF DEATH)

INHUMANE ABUSIVE CONDITIONS

 

STATE WIDE AND IN R.I.C.I.

 

 

 

24) On or about June 24, 2019 Evans arrived in Richiand Correctional R.!.C.1.) prison, where he
remains at to date. He is and has lived under ongoing “imminent danger” daily of death, being
killed by defendants malicious “Policies”, practices and abuses specified herein. He lives under
daily and is surrounded by an environment of daily physical abuses by guards, permitted violence
assaults by other inmates, Permitted rapes and sexual molesting by guards, prison employees
and unit staff’s, “Pet inmate Snitches”, permitted property theft {by guards and inmates),
corruption and criminal activity by guards, and administrators at all levels. Evans has lived under
and been subjected to the following conditions, abuses and activity (ongoing) that is knowingly
ratified and permitted by Governor DeWine, Director Cham bers-Smith, Doctor Eddy, (R.I.C.1.)
Administration and Guards) and their employees —

25) R.LC.1. prison houses approximately 2,400 up to 2,500 prisoners all in open dormitory setting in 2
story “pre Fab styled buildings.” There are 5 population dormitory buildings housing most
prisoners. Each building contains a separate dorm upstairs that houses 25@men in 256 Double
bunk beds — and a downstairs dormitory housing the same 256men also in 256 double bunk

beds. Each dorm separate living unit has only 2 guards per shift who sit all day at a desk station

periodically watching/reviewing interior dorm video cameras

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 14 0f 59. PagelD # 14

A) DEATHS, MURDERS AND
THE BODY COUNT IN OHIO

PRISONS, R.1.C.1, AND JAILS

 

26) Defendants self-imposed and enforce a deliberate arbitrary “death sentencing” ....” policy”. That

daily murders, kills and causes dozens of deaths state wide in all D.R.C. Prison and especially in/at

 

Richland R.LC.I. The primary majority of these murdered prisoners were serving non capital

sentences, (most short term nonviolent cases). These prisoners {1.£. Evans} were not sentenced

 

to die in any D.R.C. prison by any Judge and none had any type of due process procedural hearing

to oppose Defendants “Death orders” imposed upon them. Defendants have unilaterally granted

 

arbitrary authority to their Wardens, Guards, employees, inspectors, and medical staff (and
nurses) to impose and carry out these killings totally free of any consequences or any criminal

charges. These “Death Sentences “are imposed on; -

:
|
i

A) By denial of medicines deemed “high cost” regardless of the affliction, condition, danger or
ailment. [tis deemed more cost effective for such prisoner to die to stay within budget
constraints. This policy is carried out equal to euthanasia decisions employed on animals.

B) By denial of critical surgeries, many/most prisoners with bad failing hearts are denied implant
lifesaving devices (pacemakers, halter monitors) due solely because of high, cost, especially if
that prisoner is elderly advanced age, has additional other disabilities and/or paraplegic
conditions. Defendants et.al. impose a death sentence to deny such needs and “let them

die” solely due to budget restriction cost reduction policy.

10

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 15 of 59. PagelD #: 15

C) Prisoner murders by retaliating guards, wardens, and by arranging to permit other inmates to
kill others knowing it will occur by international misplacing inmates into cells and housing
units intentionally knowing they will be harmed by others.

27) Over the past 2 years in Richland R.1.C.I. alone the prisoner deaths and murders etc. have reached
a body count of approximately 18 in a 20-month period. Some of the dead were found dead in
their bunk beds racks where they laid dead all night and into the day up to 10-12 hours
undiscovered by indifferent guards. This is similar to the Nazi death camps of dead Jewish
prisoners dead in dorm racks for days feft to rot until prison staff eventually remove them.

28) Dozens of Ohio prisoners have been “euthanized” killed by defendants “Death sentence policy”
throughout Ohio prisons as a collective total primary due to high cost to keep them alive. Evans
would be and is subjected to this “Death sentence policy” In all Ohio D.R.C. prisons state wide,
(including Ohio” county jails).

29) Pursuant to Defendants ordered “protocol” policy, no prisoner “officially” died inside the
confines of Richland B.1.C.. prison. This a tactic manipulatively used to hide the deaths and body
count by falsely claiming their deaths “officially occurred ina transporting ambulance outside
R.LC.1. and/or in a street hospital.

30) On September 12, 2019 on the R.I.C.1. Richland R.1.C.1. prison compound yard a 65-year-old
prisoner (James Phillips) collapsed dead instantly in front of plaintiff Evans in the early morning.
R.LC.. prison “nurses” had just reduced his critical heart medicine to a diluted cheaper type the
day before to reduce cost. As Phillips lay dead video camera recordings show no licensed medical
staff responded for approximately 15 minutes. A guard was summoned who walked to Philips
and only stated that he appears to be dead, only the prison mini ambulance arriving carrying only
a “nurse”, the oxygen tank was empty and nurse was unable to operate the electro difibulator to

attempt to revive Phillips. No M,D, Doctor responded to Phillips death. Thereafter the Warden

11

 

 
 

 

Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 16 of 59. PagelD #: 16

and corrupt grievance inspector issued a decree that nobody was to speak about Phillips death

under threat of severe punishment. Phillips body laid on the yard for a length period before

being removed.

31) Director Chambers-Smith, her D.R.C. inspectors, D.R.C. medical staff, employees and Governor

DeWine’s have spent years issuing intentional falsified perjured inspection reports on prisons and
county jails state wide (especially Cuyahoga County in Cleveland, Ohio) concealing, covering up
and hiding dozens of yearly prisoner deaths, killings by guards/staff, guards beating and torturing
prisons in the hundreds, and guards and Wardens committing dozens of serious felonies. There
grossly falsified reports deemed these dangerous prisons and county jails in totally passing
compliance of alt standards (without any actual inspection done). However re-inspections by U.S.
Marshal's service and F.B.|. agents in 2018-2019 found all inspections and reports fraudulent and
falsified in every categorical aspect including and not limited to; - inmate deaths, killings — guard
beating prisoners, - discipline ~ prisoner medical care ~ prisoner food — prisoner hygiene and
minimal living provisions — sanitation of the facility - excessive overcrowding — lack of adequate
staffing — poor guard training - nonexistent grievance systems. These falsified phony inspections
provided past and present still ongoing protection to cover up the Defendants still persisting

murdering death policies free of consequences, charges or prosecution.

32) In 2018 county jail guard investigators submitted perjured affidavits into a federal court lawsuit

falsely claiming claims of deaths and guard beatings in Cuyahoga County are false. Defendants

ratified such perjury without taking any disciplinary actions against the perjurers and inspectors

falsifying reports.

12

 

 

 

 

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 17 of 59. PagelD #: 17

B) PHYSICAL ABUSE AND ASSAULTS

BY GUARDS ON PRISONRS

 

33) Physical abuse, felony assaults, torture and sexual assaults by guards and staff done to prisoners

 

in R.1.C.1. prison, all Ohio prisons and County Jails is a rampant daily occurrence state wide.
Defendants DeWine, D.R.C. director Chambers ~ smith, their Wardens and Inspectors permit this
routinely without prosecutions, charges or adequate deterrent disciplinary action. Wardens,
grievance inspectors, guards and officials aggressively lie, cover up and harshly retaliate and

punish all reporting victims.

34) In R.L.C.. Richland prison guards routinely take prisoners inside staff guard bathrooms out of

 

viewing of cameras to assault and physically abuse them. Generally, guards punch and kick

 

prisoners in the body to avoid facial marking detection, some pervert guards sexually assault

transgender and gay prisoners in these bathrooms. Other occasions guards use mop cleaning

 

supply closet rooms and similar isolated rooms out of camera view to conduct assaults and sexual
molesting.

35) In County jails (state wide - primarily in Cuyahoga county) pervert guards go inside isolated cells
and take detainees inside mop sink rooms where there are no cameras and sexually molest male
detainees in non-consensual homosexual acts. This occurred to Kurtis Fields in Cuyahoga County
Jail in 2018 and was covered up by corrupt officials and county prosecutors of which other guards
verified did occur. Governor DeWine and the D.R.C. Director have done nothing to rectify this

and their inspectors falsify reports to hide this for years (ongoing). None of these inspectors

 

were disciplined for this lying and falsified reports to conceal guard’s criminal acts.

36) In August-September 2019 in Richland R.1.C.1. 4 dorm a highly protected sadistic guard (C.O.

 

Hickman — 3% shift) kept targeting relentlessly waking up tra nsgender prisoner Robby Panning

13
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 18 of 59. PagelD #: 18

(D.R.C. # 479004) between midnight — 2am for purported shakedowns and strip searches in the
guards’ bathroom. (Middie of the night “shakedowns” by other guards are highly uncommon.
C.O. Hickman took Panning in the guard isolated bathroom (after midnight} for a lengthy time
(out of camera view} and sexually assault Panning in non-consensual felony acts. When Panning

reported the sexual assault to high officials, the corrupt Warden and his inspector (Kelly Rose)

 

instantly retaliated putting Panning in the hole and promptly transferred him to a faraway other

prison to hide and silence what occurred, No adverse action was taken against Hickman and he

 

| was awarded for his criminal acts by Kelly Rose and the Warden. Hickman remains in 4 derm

searching for more prisoners to victimize.

 

37) In October 2019 a female kitchen worker was caught engaged in sexual acts with a kitchen
prisoner. The Warden and Kelly Rose aggressively attempted to cover it up by promptly deeming
that the prisoner raped the kitchen worker. Shortly after outside police arrested and charged the
kitchen worker with a slew of felonies for her sexual acts. Numerous female corrupt guards and
female prison worker routinely daily continue to use, molest and exploit male prisoners free of
consequence and protected by Kelly Rose, the Warden and Corrupt Officials. This type of activity
is routine state wide in all prisons and jails.

38) In Mid October 2019 in R.LC.L. 4 dorm between 11 AM-12 Noon est. prisoner #750915 “Conte”
(elder man who takes prescribed medications) was proceeding to leave 4 dorm pursuant to just
announced “Pill Call” with numerous other prisoner as he had previously done hundreds of time.
A corrupt female guard C.0. Beasley stopped Conte telling him she was denying him to go get his
medications. Beasley did not stop numerous other leaving to “Dill Call’, Conte would not comply
and proceeded toward pill call. Beasley called out for a male guard to attack Conte. The male
guard viciously tackled and slammed Conte in the dorm entrance exit doorway and violently

handcuffed him. Then he yanked up his arms to his head violently injuring his shoulder sockets

14

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 19 of 59. PagelD #: 19

and ligaments. The guard viciously slung him into a wall slamming him to the ground where his
hip was broken. This assault occurred in front of dozens of witnessing other prisoners, The
guards left Conte laying injured on the floor. He could not get up nor stand, unit Manager

Deskins, secretary Ms. Smith and Beasley began screaming at prisoner witnesses to not watch or

 

look. Threatening that anyone who “snitches” will get the same beating treatment. The dorm

video cameras are pointed this area during the assault. It took 10-15 mM INuTes BefaRe NURSES CAME

 

TO THE scene and transported Conte to the infirmary. He was so injured he had to be transported to an

 

outside hospital. Upon his return the corrupt Warden, Inspector Kelly Rose, the Guards and per

 

Beasley’s “influence” demands had Conte put in the hole to conceal and hide the incident and
ticket Conte to justify beating him (a common permitted practiced “policy” state wide in all
prisons and all county jails.) Beasley routinely targets elderly prisoners with disabilities, injuries,
and especially makes fun of the deaf and hearing impaired in malicious fashion.

39) A few weeks later, (again in 4 dorm) on the night of November 4, 2019 a female guard —C.O.
Shearers ordered an inmate to be handcuffed. The prisoner complied without resisting.
immediately after, Shearers attacked the prisoner pepper spraying him excessively to cause
torture and harm. The pepper spray flooded the entire dorm as well causing over 150 plus men to
suffer the effects. Additional guards came into the dorm refusing to let the suffering men to get
out for air to breathe. No nurses and no medical staff treated those men. Supervisor guards
applauded what Shearers did. The Warden and inspector Kelly Rose ratified this and targeted the
victim prisoner to impose harsh punishment. The victim was placed in “the hole”, (punitive
segregation), the same as done to prisoner Conte,

40) In Richland R.1.C.1. prison guards and staff and officials daily routinely sadistically pepper spray
prisoners who present no physical threat. This is done solely to inflict instant arbitrary

punishment out of malicious hate free of consequence. The majority of R.I.C.1. prisoners are old

15

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 20 0f 59. PagelD # 20

and elderly in their 60’s — 80's with disabilities, failing bad hearts and respiratory illnesses, The
warden and Kelly Rose ratified this punishment and give promotions to those who do this. The
D.R.C. Director likewise approves these felony assaults.

41) In all D.R.C. Ohio Prisons and County Jails guards freely beat, pepper spray, torture convicted

detainees and prisoners without consequence and protected by State Officials ~ especially in

 

Cuyahoga County jail. DR.C. and state inspectors intentionally spent over 10 years criminally
falsifying inspections and results in reports and aided corrupt falsifying inspections and results in
reports and aided corrupt high officials in concealing videos and evidence of mass amounts of
guards killing, beating and torturing detainees and prisoners in jails (and in prisons). Recent F.6.I.
task force and U.S. Marshal service investigations and their publicized reports ruled that the DRC
and the State totally falsified inspections results and hid the violence, beatings, and murders by

jail officials for 10 years. These jail officials even filed horrendous perjured affidavits in Federal

 

Court cases claiming no guard beatings ever occur and they passed inspections.
42) In 2015 a prison guard in Mansfield Minimum security prison brought a handgun inside prison

pointing it at a prisoner threatening to shoot him. The guard was not terminated and was

   

protected. He was simeLy “reassigned” to a different post.

 
   

43) Guards (in jails and the Ohio D.R.C. prisons) routinely many times have sadistically “spiked”
prisoner’s served food with items and metal objects intended to cause harm. In Cuyahoga

County Jail some detainees bit into food (guards served) breaking teeth on metal iobjects.

 

: Defendants take no disciplinary nor corrective action against this malicious abuse. No criminal

charges are ever filed.

 

 

16
Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 21 0f59. PagelD #: 21

C) Denial of lawful adequate
Medical treatment, medicines,
Surgeries and disabilities

Necessities (cost limit policies)

 

44) in all Ohio Prisons (especially in Richland R.I.C.1.} and county jails, prisoners and jail detainees are

 

routinely refused treatment, critical life sustaining medicines, critical expensive surgeries,

eyeglasses, hearings aids and wheelchairs and devices for paraplegics and those with physical

   

disabilities. Medical policy is totally based on budget limits and cost limits even it will cause the

prisoner to die.

 

45) To reduce cost for salaries of jail and prison medical staff, defendants empower simple R.N. and
L.P.N. nurses to illegally “act” as M.D. Doctors and illegally diagnose prisoners and detainees.
These nurses routinely misdiagnose prisons (and Jail detainees) resulting in physical harm and
even death. R.I.C.I. nurse Burkhart {and other nurses state wide) “override” Doctors treatment
orders, Doctor’s medication prescription orders, and Doctor’s orders for surgeries and for heart
specialist Doctors. Medications are diluted or cancelled, refused and denied altogether. Doctors’
orders to provide wheelchairs and walkers to some paraplegics’ are denied and refused by nurses
many times as a mean spirited “punishment” for being “non-submissive” and “ungo-operative”
with their “override” orders. The Wardens, directors, Defendants and Governor have been
repeatedly told this by hundreds of outside complaints from other Doctors, medical personnel,
prisoner families, and inmates to no avail. The governor and defendants practice a “Hands off”
indifferent “Policy”, even as these acts and denials cause death, amputations of limbs, heart

attacks, pain and great suffering due to denials of Doctor ordered pain medications. These

17

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 22 of 59. PagelD #: 22

unlawful felony acts, denials and “Death Decisions” are focused on “cost reduction” on
everything conceivable with heavy emphasis on doing this so that jails and D.R.C. operate as a
“Profit making Business.” Prisoner and detainees must be left to die if their needs cut too deep
into profits. These nurses, prison guards, jail guards, and staff employ arbitrary denying
prisoner's medications and treatments as a “disciplinary” sanction, wheelchairs are arbitrarily
taken away as a punishment from the disabled for “fighting” and rules purported infractions.

46) To reduce cost on medical employees in the prisons (.E.at Richland R.1.C.I.} Defendants “employ”

 

and “pay” at dirt cheap rates assigned “inmate doctors” — “inmate nurses” — “inmate
paramedics” known as “E.R.Ts” (EMERGENCY RESPONSE TEAM). They are given “trustee” status
by Defendants, issued uniforms (and E.R.T. marked vests) with medical treatment bags of medical
items. They are “paid” an average of $18.00 per month, There are approximately 3 dozen of

these E.R.T.’s who daily “patrol” openly on the yard, the open compound, in the dorms, chow

 

halls, and gym. None have any “medical degrees”. None have any type of medical licenses. They

 

run to “emergency incidents” and diagnose illnesses and injuries and engage in initial
“treatment” of heart attacks, bleedings injuries and ailments. They are insulated by Defendants
shielding them from any malpractice liability of being sued for improper treatment and
misdiagnosis.

47) in Warren Ohio (Trumbull county) a common pleas court Judge released a sentenced State Prison

inmate serving mere 3-year sentence. The inmate required a 8 5000.00 surgery to stay alive.

 

The D.R.C. medical and prison officials openly refused the surgery solely based on — “Ft cuts into
DRC Profits” and goes beyond Ohio budget restrictions “Policy”. They sentenced him to die as
being “economical.” The trial Judge was outraged and released him immediately stating ~ “I
sentenced you to 3 years, | did not send you to prison to die.” ~ Former x-prison Doctors testified

that they quit their jobs in the D.R.C. DUE TO THESE POLICIES, Officials ordering Doctors to deny

18
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 23 of 59. PagelD #: 23

treatment, lifesaving surgeries and critical necessary needed medications to keep sick prisoners
ative, They quit by also citing rampant state wide criminal malpractice policies and nurses over
riding their orders. This has gone on in Ohio Jails and Prisons for decades as Ohio’s Governors
and D.R.C. Directors approve, allow, and ratify these murderous policies and criminal
mistreatment acts.

48) The D.R.C. has been previously exposed by investigators reporters for news media for hiring
Doctors whose licenses are suspended and some whose licenses are revoked for malpractice.

These “Doctors” were derelict and responsible for deaths of their patients and much more. The

 

DRC directors and Defendants hire them aware of this because they only pay very reduced salary

 

 

cheap pay rates due to their aforesaid history. Ohio Governors know of this and indifferently

| ratify this as an economical factor to maintain making profits and keep costs minimized. This

directly contributes to the dozens of dead, murdered and “euthanized” prisoners they sentence
to die daily.

49) Prisoners (like Plaintiff Evans) who contract Hepatitis — C, are denied critical lifesaving
medications and treatment by manipulative use of a self-serving death “Protocol” smoke and
mirrors lip service “policy” to do NOTHING UNTIL THE TEREMINAL CIRROSIS OF THE LIVER
OCCURS AND BECOMES “ACTIVE”. This written created “protocol” gives the false impression the
ill prisoner “may “~ “Possibly” receive the medication and treatment. This policy was written as
a creation to get lawsuits dismissed using it as false “evidence” and they still deny the medication
and treatment once the prisoner has Cirrests deeming that there is no purpose in providing
expensive medication to a dying prisoner.

50) It is Defendant’s “protocol” policy to not provide high cost expensive urgent needed treatment
and required monitoring of prisoners with confirmed forms of cancer. “Nurses” at R.LC1.

Richland {and state wide) override specialist M.D. Doctor’s prescribed treatment and monitoring

19

 
 

Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 24 0f 59. PagelD #: 24

orders and expensive medications ordered as being non-economica! and cut into D.R.C, PROFITS
AND COST LIMIT FACTORS. They simply deny everything to the prisoner and tet nature take its
course unti! the cancer kills him and saves Defendants money. This policy “protocol” was
recently imposed on R.1.C.f. prisoner Kenneth Smith #750297 (D.O.B; January 26, 1950). A
military v veteran diagnosed with cancer. Richland prison “nurses” (and Defendants) cancelled
doctor prescribed treatment monitoring order he was under prior to his imprisonment, cancelled
and denied him necessary medications and reduced monitoring his cancer conditions. Upon
doing so “Nurse” Burkhart and officials instructed him to” make out your final will for our
records...”. This was his “notice “that the defendants have sentenced him to die as an economic

necessity, by factoring;- his advanced age- affliction- sentence- cost.

51) Defendants greatly recklessly reduced treatment, monitoring and insulin and medical provisions

for diabetics dangerously endangering the lives of thousands of prisoners in R.LC.L, all Ohio
prisons and county jails. This was done by defendants (and their “nurses”) to reduce cost in the
operation budgets, Defendants did away with and cancelled the “sliding scale” treatment
monitoring in Cuyahoga County Jail. Corrupt Officials cut in half all insulin and medicines to make
a profit by cost reduction. Ali during 2017-2018-2019. Dozens of detainees became very sick and
collapsed daily from seizures and hypoglycemic reaction, often several times a week. Guards in
Richland prison have denied several prisoners to get their inoculations at times, solely to inflict
malicious intended punishment and suffering for pure hate. Guards did this to R.I.C.L prisoner,
Bruce Arnoff A754939 repeatedly in 2019 causing him to go into hypoglycemic shock, One time,
he suffered a seizure in a cell and was left unattended for over 2 hours and almost died. These

incidents were video recorded on prison camera and recorded falsely in his medical records.

52) 52) Defendants (i.e. Richland Medical “Nurses”) routinely refuse to provide any podiatrist (foot

Doctor Specialist) to suffering prisoners under their “cost restrictive” policy, solely based on cost

20

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 25 of 59. PagelD #: 25

under D.R.C. policy. They base such decisions on; - “will he die?”-Can he remain without it? Pain
suffering is not provided for by policy,

53) On September 12, 2019 in Richland (R.1.C.1.) prison in the early morning between 8 and 9am,
prisoner James Phillips dropped and collapsed on the open prison yard sidewalk in front of
Plaintiff Evans. He was instantly dead. A guard was summoned to respond and he just casually

“walked to” the scene, looked at Phillips without trying to help revive him and simply states, “he

 

looks dead to me”. One of the unlicensed “inmate Doctors” (E.R.T.} ran to the scene and
commenced C.P.R. AND STARTED TREATING Phillip. Then he stopped and pronounce Phillips
dead. It took approximately 20 minutes before a licensed R.1.C.1. Nurse came to the scene ina
prison mini bus ambulance. The Nurse was incapable of operating and applying a defribulator to
Phillips body and fumbled with the device. The oxygen tank in the ambulance was empty and the
Nurses were not properly equipped to revive Phillips. This was all witnessed by dozens of
prisoners. The Warden (and Inspector, Kelly Rose) acted totally indifferent to Phillips death and
treated it as a routine, accustomed occurrence. Phillip had been diagnosed with heart problems
and a few days before his death, Nursesnot a Doctor) changed his critical heart medicine to a
cheaper medicine, in spite of the potential risk that it could kill him. Additional, Nurses
misdiagnosed Phillips as having “scabies” when he did not. Phillips was 65 years old. He was only
serving a 3-year sentence, when R.I.C.I. Officiais and Nurses imposed a Death Sentence upon him.

54) Defendants refuse to provide eyeglasses to prisoners with impaired vision, They force them to
purchase inadequate, mere cheap “reading glasses” from prison commissary. If the prisoner has
no money and is indigent, he will get nothing.

55) Defendants refuse to provide any hearing aids to the deaf and hearing impaired. Such prisoners
are mocked and harassed by Guards, They are ridiculed and disciplined for not following an order

that they could not hear. (Especially C.O. Beasley, along with Sgt. Hayes and Inspector Rose). The

21

 

 

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 26 of 59. PagelD #: 26

prison guards and officials maliciously issue disciplinary tickets and punishment for these disabled
men that could not hear orders because the prison did not want to spend the money. No type of
Orientation is provided to the Hearing Impaired and Deaf in R.1.C.I. prison, et al.

56) Ohio County Jails (Especially Cuyahoga County Jail) and Ohio Prison statewide do not provide
hearing aids or any type of assistance to the hearing impaired, nor do they provide any eyeglasses
to those with major vision disabilities. This is based solely on Defendant’s budget cost limit policy,
because it cuts into profits.

57) Prisoners in Richland and Ohio D.R.C. Prisons statewide who are diagnosed with severe life

threatening respiratory breathing disorders and sleep apnea, who require C.P.A.P. breathing

 

machines are totally denied and refused by Defendants based on the same budget cost policy. A
few inmates brought their own machines with them from County Jail, that their family purchased
for them on the streets. They require that filters be replaced and that parts be changed ona
regular basis. Defendant’s deny and refuse ail of this, knowing it can kill and cause deaths.
Defendants economical “Death Policy” is; - it is cheaper and less costly for such prisoners to die
and have nature take its course to kill them off.

58) Paraplegic prisoners with paralyzed legs, amputated legs, permanent spinal injuries are belatedly
provided “reject” wheelchairs with defects, that were obtained by reduced cost or discarded by
hospitals, nursing homes, etc, Many are broken and break down, wrong sizes etc. The defendants
provide these to R.1.C.I. paraplegics and leave them to get around on their own. Some are unable
to do so without assistance of a “pusher”. The defendants belatedly offer a $1.00 a month pay to
an inmate who will “volunteer”. Most inmates decline. Sgt. Hayes, unit manager Ms. Cotton (of
R.i.C.1, 2 dorm) and Kelly Rose tell paraplegics to pay extortion commissary item and “be nice to
any pusher you get”. Most cannot pay the extortion demands. Many are elderly and injured

military veterans in the age range of 60’s- 70's. even 80’s.They must wheel themselves over 300

 

22

 

 

 

 

 
Case: 1:19-cv-02870-JG Doc #:1 Filed: 12/11/19 27 of 59. PagelD #: 27

yards from 2-dorm to get medicine at the infirmary, the chow hall, library, and more. If not they
do without, access “ramps” go “uphill” on inclines these men cannot push themselves uphill on
by themselves. The entire prison is grossly not designed for paraplegics in every aspect and is
severely non-compliant to minimum A.D.A. requirements. Showers and bathroom toilet areas
are highly dangerous. Floors stay coated in water, highly slippery with no anti-skid mats and no
handrails in many places.

59) The prison (R.L.C.1.} has approximately 600 plus with paraplegic disability conditions (most are
elderly), about 250 up to 300 are in rickety broken patched up wheelchairs. 2 dorm is

purportedly designated for the elderly, paraplegics and those with disabilities. However, as a

 

malicious punishment tactic to cause harm, anyone who is arbitrarily deemed a “troublemaker”

 

(Defined as; files grievances over these things, came from Cuyahoga County Jail who was beaten,
and refuses to “snitch” on command) is moved to 4 dorm (“up on a hill”) where the disciplinary
types are kept with younger predatory gang’s types. This burdens these disabled with having to
go 600-800 yards to eat, get medicine and struggle up incline hill, Some caused heart attacks and
collapse. This “punishment” is imposed arbitrarily with no due process by Set. Hayes, U.M.
CTTON, AND KELLY Rose and knowingly ratified by the defendants (4,2. THE GOVERNOR, The
Director and the Richland Warden). This is ongoing and imposed on hundreds of men«
fomplaints were detailed and sent in September 2019 to the Governor, State Lawmakers, and
director, all did nothing and the brutality increased more.

60) Defendants, Kelly Rose and R.1.C.1, officials arbitrarily “take away” wheelchairs from severely

   

disabled paraplegics as a disciplinary sanction upon any purported minor rules infraction. This

was maliciously done to Charles Bagwell anddJoseph Sawyer in spite of their major disabilities and

 

licensed Doctors on the street mandated they must be given wheelchairs. Video from prison

|
|
|
cameras in R.I.C.1. shows Joseph Sawyer using a band aided rickety obsolete aluminum walker
23
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 28 of 59. PagelD #: 28

(with no wheels} severely struggling in great pain going up and down the incline hill for 10-20
minutes to get to and from the chow hall to 4 dorm. HAYES, Cotton and Rose deemed Sawyer as
“undesirable” because guards at Cuyahoga county jail had savagely beat him while disabled in his
wheelchair in October 2018 (which is knowingly ratified by defendants), Rose, Cotton and Hayes
maliciously ordered Sawyer to an upstairs dorm assignment knowing it was impossible for him to
comply so they could inflict punishment upon him out of pure hate.

61} Yearly physical medical exams are not performed to avoid the cost and burden in R.I.C.I. prison, in
2019 nurses and R.I.C.I. officials coerced and ordered over 1,000 prisoners to sign falsified
“waivers” to refuse exams. Many could not read nor understand what they were told to sign.
These forced “waivers” are done to use for falsified appearances to use to falsify defendants
yearly falsified medical compliance inspections.

62) TB, (tuberculosis) testing is yearly faisified in Richland R.1.C.1. (and state wide). No inoculation
test shots are done to no prisoner. The sham procedure is simply; - Nurses ask 4-5- simple
questions of each prisoner of; - “Do you have T.B.”? “Do you hang out with anyone who has
T.B.”? — Officials accept prisoners “No” answers as instant gospel truth “test results”, However,
D.R.C. officials deem all prisoners as automatic liars on everything else as mandatory “policy”.

63) MRSA (staph infections) and severely infected men is very rampant at near epidemic levels state
wide in Ohio Jails and Ohio Prisons, especially in Richland R.I.C.I., Cuyahoga County Jail and in
Lorain County Jail. Defendants and their nurses, guards and Wardens intentional indifference
and gross unsanitary policies (based on cost limits} is causing this fatal disease to spread widely
resulting in causing amputations of legs, limbs and death and bone degeneration disease that kill.
There are population inmates currently in R.LC.. 4 dorm have open running ulcerous foot, leg
and body sores (clearly MRSA staph infections) ongoing for months and growing worse daily and

untreated intentionally to hold down economic cost. These gross infected inmates use open stall

24

 

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 29 of 59. PagelD #: 29

population showers, sinks, toilets, and live in open dorms among 25@men. Lance Knight #754014
contracted MRSA in Cuyahoga County Jail in 2017 as guards forced him to use showers used by

MRSA inmates knowing It endangered his life and safety. He quickly contracted this MRSA very

 

quickly,caused the multiple amputations of his leg above the knee area. Yet he was still kept in
the infected MRSA housing area of the jail daily, This MRSA disease was rapidly spreading and
about to kill Knight as jail staff and his trials Judge intentionally did nothing and kept him in that

Jail for several months pressuring him to; - “Just plead guilty” as each repeated amputation kept

 

occurring. As his condition became critical facing inevitable death, he was forced to plead guilty

to get out of that jail to smy alive. The Judge gave him an extreme 82 years’ sentence. He was

 

then removed to the D.R.C. prisons (in mid-2018) and instantly hospitalized in very critical

condition for months. Thereafter he was placed in R.IC.I. Richland prison. However, the disease

still remained in his bone long term still degenerating. Knight became very distraught and

suicidal. Richland officials put him in the hole without any help nor treatment. Sgt Hayes, Ms.

Cotton and Kelly Rose branded Knight as ‘one of the troublemakers from Cuyahoga County Jail”
and by “policy” dumped him into 4 dorm in his wheelchair. (Knight has never been infracted with
any disciplinary tickets to date). The D.R.C. does not give him any treatment for his ongoing
disease. Knight is diagnosed with “sleep apnea” condition and desperately requires a C.P.A.P.
breathing machine. The Defendants and 8.1.C.1 officials deny and refuse this to Knight solely due
to “cost limit policy” and decided to just “let nature take its course”, if his conditions kill him.

64) R.I.C.1. prisoner Jumaine Hill entered Loraine County Jail in one piece. MRSA disease ran rampant

in that jail also and got into Mr. Hill, His legs were both amputated all the way up to his hip

joints. He too was placed into Richland prison in a rickety wheelchair. He too was branded asa

 

“county jail undesirable, banned from the. ADA, disability 2 — dorm by Hayes, Cotton and Kelly

Rose and dumped into 4 dorm.

 

 

25
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 30 0f 59. PagelD # 30

65) Defendants and DRC (and R.1.C.1.) “policy” mandates to lie and falsify reports of prisoners who

—

die inside the prison (and especially those 9 murdered detainees in Cuyahoga County Jail),,
“Officially” Defendants criminally falsified death reports claim the dead prisoners died “on the
street” — never did anyone die inside the prison. This is to create false appearances of “no
Deaths” to outside inspections. DRC officials manipulate this lie by use of; a M.D, Doctor
“pronounced” them dead at an outside hospital or in the transporting ambulance to justify the

cover ups. However, the facts in reality are; defendants cruelly with malice intentionally caused

 

the senseless deaths of at least 18 prisoners in the past 20 month in Richland R.1.C.1. alone, on
prison grounds, inside the dorms and on the compound yard.

D)Permissible inmate on inmate

Assaults, rapes, thefts, robberies

Violence, snitch systems

 

66) Defendants, guards, wardens, and their staff have created a deliberate system that knowingly

 

permits ratifies and encourages predatory inmates to openly assault others with little to no
consequence and or light punishment sanctions, The Governor and Director (and their officials)

have been informed of this, yet allow it to freely continue. This includes prison rapes, sexual!

 

1 harassment, beatings, robbery and theft of property. The elderly and those with disabilities are
freely victimized and targeted without consequence. This is rampant and epidemic in Richland
RIC. (and also in Cuyahoga County Jail and several county jails in Ohio). Defendants conceal

incidents and statistics and falsify reports to protect certain inmate “pet” snitches who are their
p Pp

 

personal clerks, porters, assistants who commit assaults, rapes, thefts and extortion acts.

 

: 67) Defendants (at worse) and occasionally only impose 3-7 days in “the hole” (segregation) for

“fights” and outright bloody felony assaults. Snitch’s and clerks et. Al. generally are shielded and
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 31 0f59. PagelD #: 31

receive no punishment at all, Plaintiff Evans is/has been daily subjected to this permitted “policy”
of violence that constantly endangers his physical safety.

68) Defendants and their guards et.al. do not recognize any inmate’s right of “self-defense” to
protect himself. " To hide such incidents guards routinely falsify reports as
“fights” and the victim is required to be equaily punished as his assailant.

69) Assailants are seldom near never criminally charged for these repetitive criminal felony assaults.
Victims are denied their right of equal protection of the law based on their prisoner status. Many
predatory inmates are “permitted” 3-6 assaults each year of only 3-7 days in the hole
punishments before being transferred. Defendants and their guards provide no “separation”
protection orders to victims who are instantly assaulted again when the assailant is released out
of the hole.

70) Guards retain and download inmate “fights” and assaults videos recorded by cameras and bet
wagers on winners etc. Some cases the videos are retained and used for various forms of
extortion and to watch for pure sadistic “entertainment.”

71) These policies and practices imposed by and enabled by Defendants are likewise the same and
worse in Ohio County Jails state wide (especially in Cuyahoga County Jail.) In the Cuyahoga jail
during 2016 guards intentionally opened the cell of detainee Darnell Whitfield allowing another
to attack him. The assailant bit off Whitfield’s ear completely and bit him in several other places
on his body. No criminal charges for this bloody felony assault were imposed on the attacker nor
the guard who aided it.

72) From 2014-2019 (still ongoing) Cuyahoga jail guards are shown on jail video cameras dozens of
times opening up select targeted cells and allowing gangs to attack, beat, mutilate and assault
trapped detainees, Little to no consequence ever came of these dozens of incidents. This is an

always known state wide ratified practice by defendants allowed and used in all Ohio Jails and

27

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 32 of 59. PagelD #: 32

State prisons. There is a ‘no charge- no prosecutions” policy firmly in place state wide. This
occurs also in D.R.C. prisons routinely.

73) Elderly and disabled prisoners and those in wheelchairs and paraplegics are freely and routinely
beaten and assaulted in Richland R.1.C.1. by younger and healthy gang type inmates. They are
daily robbed by them of vast amounts of commissary, valuables and personal property. Prison
guards and defendants openly allow this predatory activity to run wild in R.1.C.1. (where the
majority of prisoners are vulnerable, elderly, disabled and in wheelchairs), Those victims who go
to prison staff to report such robberies are instantly retaliated on. Unit staff (Ms. Cotton, Set.
Doughty, Set. Hayes inform the predator that “the victim is telling on you” etc. This criminal

activity occurs daily state wide also in all Ohio Prisons and county jails with defendants all

 

knowingly allowing it.

74) In RIC. 1. Richland 2 Dorm inmate William Alvarez #502590 is bestowed title as 2 dorm clerk by
unit manager Cotton, Sgt, Hayes and inspector Kelly Rose (and Ratified by the Warden and D.R.C.
Director}, They gave Alvarez control and “inmate Boss” type authority over 2 dorm prisoners. 2
dorm is full of mostly A.D.A. paraplegics in wheelchairs, elderly with disabilities, younger deemed
vulnerable types, and prisoners with P.R.E.A. DESIGNATIONS Who were sexual assault victims.
Alvarez is a proven known sexual predator who freely rapes, molests, assaults, robs other 2 dorm
prisoners very regularly all through 2015 ~ 2019 (and still ongoing to date). In February 2019 in
the 2 dorm showers room {where there are no cameras and no security checks) Alvarez was
surprisingly caught in the act (by 2 female guards) as he was raping inmate: lan Summons after
midnight late at night. These guards stopped it and put

Alvarez in the hole (segregation}As soon as Sgt. Hayes, Cotton and Kelly Rose discovered this.
They instantly ordered Alvarez released back to 2 dorm as status quo. Cotton, Hayes and Rose

instantly viciously target Simmons and dump him in 4 dorm deemed as “undesirable

 

28

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 33 of 59. PagelD #: 33

troublemaker” even though he committed no infraction or crime. Alvarez was not charged nor
criminally prosecuted in no aspect.

75) Thereafter throughout 2019 Alvarez ran wild. He freely robbed and extorted elderly Jewish
prisoner Bruce Arnoff. When he also reported it against Alvarez, once again Hayes,
Cotton, and Rose target Arnoff and also dump him in 4 dorm deeming him as “undesirable’ etc.
Then AlvARez% targeted elderly Jewish prisoner Harry Miller (#681859) — D.O.B, August 23, 1946

and began aggressively making sexual demands of Miller. AlvArez even wrote him sexual notes.

 

Guards laughed as C.O. Taylor told Miller to get in a shower with Alvarez to avoid trouble. Hayes
and Cotton took away and kept Alvarez’s incriminating notes and once again they moved Miller

out of 2 dorm to 5 dorm, Alvarez targeted Donnie Childress (#752310) making sexual demands of

   

him also. Once again, Hayes, Cotton and Kelly Rose target Childress as a “troublemaker’ and he is

| moved to 3 dorm. To date. Alvarez remains totally protected by Hayes, Cotton, Kelly Rose and

even by the R.I.C.|, Warden and D.R.C. Director. A large package of evidence and sworn affidavits

with complaints to the Governor and Director was mailed in September 2019. The complaints

were ignored and not acted on. Hayes and Cotton screamed to all 2 dorm inmates to “Keep your
mouths shut”.

76) Another “pet inmate” for Hayes, Cotton and Kelly Rose is a 2 dorm Porter; - Marcus Ragland
#734406. Ragland belongs to a violent criminal gang. Hayes assigned him as “his enforcer porter.
in January 2019 Ragland beat and assaulted a small vulnerable Aft 10in Hispanic prisoner. Hayes
and Cotton had Ragiand promptly released back to 2 dorm status quo. The Hispanic inmate was

banned and dumped in 4 dorm as a labeled “trouble maker”. Ragland freely beat on and

assaulted several more other inmates Hayes, and Cotton directed him at and endured little to no

 

punishment for doing so. In July 2019 in the 2 dorm doorway exit area Ragland assaulted an

elderly paraplegic in a wheelchair. A guard and staff member intervened and sent Ragland to the

29
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 34 0f 59. PagelD #: 34

hole. Only 20 minutes passed and Hayes, Cotton and Rose instantly ordered Ragland released
back to 2 dorm status quo with no punishment.
77) Plaintiff Evans is subject to this violence permitted conditions daily and can be victimized by this
at any time in any and all O.R.C. prisons and all Ohio County Jails state wide.
D) FIRST AMENDMENT CENSORSHIP
INTENTIONAL DELAYING, WITH HOLDING,
DENIAL AND CEENSORSHIP OF LEGAL
MAIL, COURT MAIL, ATTORNEY MAIL,
PERSONAL MAIL, AND DENIAL OF

RECEIVING LAWBOOKS, PUBLICATIONS AND MEDIA MAGAZINES

 

78) Defendants and their Wardens, prison guards, jail guards, jail officials and staff state wide have
for a long time imposed and harshly enforce a very strict censorship mind control regulations of
communistic mean spirited “screening” of prisoners mail and legal mail (incoming and outgoing).
They cancelled out all 50 years of previous U.S. Supreme Court controlling law decisions.
Defendants censorship “Policies” and regulations have no valid penologicai purpose nor valid
security factors at issue. This censorship includes and is not limited to the following; =

79) Private mail and family mail incoming through regular U.S. Postal Service to Richland R.1.C.I., Ohio
Prisons Cuyahoga County Jail is daily routinely withheld for periods of 1-21 days’ periods. Some
targeted mailis kept, destroyed and read and censored by guards and officials without any valid
causes to do so. Some family members are denied mail contact altogether with some targeted
prisoners without any type of court orders and no valid cause.

80) Mail from Courts is kept, never delivered, and or delayed for 7-21 days to intentionally prejudice
prisoner’s criminal appeals, cause dismissals of valid lawsuits and cause response time limits to

expire. This is intentionally done to cause deliberate harm.

30

 

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 35 of 59. PagelD #: 35

$1) Mail from prisoners’ attorneys, other lawyers and legal activist organizations is either kept, never
delivered, screened and pre read by officials and . delayed for 7-21 day periods.

82} Officials prohibit prisoners from receiving pre-paid for official published law books of any type
whatsoever and from any sources and publisher companies.

83) Officials prohibit prisoners from receiving prepaid for magazines of any sort or topics and any
books of any sort from any sources and publisher companies.

84) For decades’ prisoners received prompt timely delivery of persona! mail and legal mail. They
were allowed mailed in law books, regular books for leisure reading and subscription magazines
of numerous types. Only in the last several years did defendants and officials cancel all such
rights arbitrarily and harshly impose strict communist censorship.

85) Law books, legal computers containing case law research materials are strictly screened and
heavily censored with many deletions and blocks imposed. What few law books exist in
R.I.C.l.and Ohio prisons are very obsolete and over 8-10 years old. Only several legal research
computers exist in R.I.C.I. and in each prison with one-hour time limits a few times a
week usage at best. Many valuable case laws are deleted and blocked by DRC officials that
defendants ratify.

86) In Ohio County jails (especially Cuyahoga County Jail) no detainee is permitted any law books nor
any legal case law research materials. Nothing is provided and nothing is allowed. None of such
things are permitted to be mailed in either. No leisure books are provided either.

87) Guards and officials of D.R.C. prisons, R.1.C.1., Cuyahoga County Jail routinely take, keep and
destroy prisoners’ legal papers, legal folders of material (and legal mail) especially that which
involves any lawsuits against prisons and country jails and police.

88) Defendants knowingly allow, approve and ratify all these censorship acts and prohibitions to

reduce and eradicate their legal expenses and attorney fees to defend against lawsuits, eliminate

31

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 36 of 59. PagelD #: 36

profit loss for paying damages awarded to detainees and prisoners they beat, torture, mutilate
with amputations etc., abuse, kill, murder, cause the deaths of, and were actually innocent and
wrongly imprisoned.

UU STATE WIDE CORRUPTION

 

ORGANIZED CRIME CLIQUES IN

D.R.C., OHIO PRISONS, COUNTY JAILS,

CUYAHOGA COUNTY JAIL, DRUGS TRAFFICING, EMBEZZLING MONEY,

MISSUSE OF FUNDS, BRIBERY

 

89) Corruption by guards, prison wardens, jail wardens, jail guards, prison guards, state officials, jail
directors, prison directors, unit management staff, kitchen food service workers, state corrections
employees; is rampant state wide in every conceivable criminal illegal inappropriate aspect.
Defendants have knowingly with indifference allowed this cancer to grow and prosper to
enormous epidemic levels with tentacles firmly entrenched in Defendants offices, state and
county Government offices, all prisons and county jails and even the county state court Judges,
County Prosecutors and County Public Defenders, prisoners and jail detainees are viewed as and
treated solely as an economical profit created “commodity” that enables them to criminally

exploit and use for corrupt profits. This corruption is so severe to the point that it directly caused

 

the recent creation of an F.B.1. County Corruption Task Force in Cuyahoga County Jointly with the
U.S. Marshalls service team and U.S, Attorney’s office to begin a long process of eradicating the

mess. This corruption reaches all levels of every king in all prisons all jails; especially Richland

 

R.L.C.1. and Cuyahoga County Government and its jail and entire Contaminated Court system.

32
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 37 of 59. PagelD #: 37

A) THEFT AND SKIMMING OF
STATE FUNDS, MISUSE OF
STATE FUNDS DILUTING FROM
INMATE. GLOTHING AND HYGIENE
MINUMUM NECESSITIES.

COMMISARY CORRPUTION.

 

 

 

90) State regulatory laws mandate that prisoner commissary prices on items are to be very limited

   

and all profits thereof must only be used on prisoner necessities and recreational items, materials
and supplies, It is totally prohibited to use, take and spend for items and comforts for guards and
officials et.al.. In R.1.C.1. (and all Ohio prisons) guards and officials are daily criminally raping and
robbing this funded account {A.K.A.; - The TAND E fund) for their sole benefit. Guard stations,
unit staff offices and administrator offices are all stocked and supplied with new top shelf
microwave ovens and refrigerators, They purchased fleets of golf carts and ATV vehicles (for
their comfort use) and bicycles for guard’s use. New top shelf fleets of tractor mowers and
snowplows were also purchased from the | AND E fund and many other personal comforts for
guards, {including coffee making brew machines}. in doing so officials greatly diluted expense on
prisoner clothing that provides paper thin pants and shirts, A few t-shirts and a few socks, No
winter thermal clothing nor winter hats are provided. Instead those are sold by defendants in
their Plund@aed commissaries for further corrupt profits. Defendants provide no hygiene
necessities beyond one skinny bar of soap per week. Prisoners can only obtain all other hygiene
items by paying for it from defendant’s commissaries. The Defendants further charge and

constantly raise prices far beyond State Law Profit limits as they further gouge prisoner’s money.

33

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 38 of 59. PagelD #: 38

This activity is a slew of ongoing ratified felonies of embezzlement, theft in office, misuse of state

funds, and organized crime.

91) In Cuyahoga County Jail criminally indicted director Mills, Warden [vey and corrupt commissioner

Armond Budish for years corrupted the jail commissary fund and engaged in major felonies to

 

profit. Budish openly and publicly “ordered” Milis and Ivey to convert ali aspects of that jail to
produce significant “profits”. They too willingly did so, Commissary items were charged to rake in
enormous profits marked up at rates of 50% up to 80% profit. Some items are “expired” rejected
by stores and vendors that are sold at high prices to detainees anyway at 150% profits officials
plunder and kept.None of this enormous profit is used for detainee’s recreation, clothing,
hygiene, etc, Corrupt officials provide no T-shirts, no socks, no warm clothing, Detainees must
pay and buy it in this commissary (for more profit) or do without. Detainees are kept constantly
on 24 hours “Red Zone” lockdowns and most never are taken to any gym. Thus there is no

necessity to use profits to purchase recreation type items.

 

B) GUARDS AND OFFICIALS
TRAFFICING HEROIN. DRUGS,
MARUUANA, TOBACCO, CONTRABAND.

92) Guards, employees, staff, and high rank officials freely and daily traffic in to prisoners and jail

 

detainee’s vast amounts of all types of illegal drugs, heroin, fentanyl, cocaine, marijuana, K2, and

tobacco. This is epidemic in Richland R.1.C.1., all Ohio Prisons 5 and Ohio Jails and especially

 

Cuyahoga County jail. Defendants and their corrupt Wardens and inspectors always knew about
it and their corrupt Wardens and inspectors always INDIFFERENTLY allow their corrupt

employees to exploit prisoner’s weaknesses and addictions while raking in substantial monetary

profits.

34

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 39 of 59. PagelD #: 39

93) As these corrupt guards et.al. provide these drugs etc. other guards and staff benefit by targeting
prisoners, CHARGE : them for possession, dirty urines, etc. They rack up these self-created busts
to advance their careers in corrupt promotions up to ranks of Warden etc.

94) In Cuyahoga County jail alone the S.R.T. “men in black” squad (Warden Ivey personally coddled
and created) ran (and run) for years and organized drug trafficking lucrative operation inside the

jail. They furnish Heroin, Marijuana, cellphones, tobacco, etc. Since 2014 (ongoing), This

 

organized drug ring involves female corrupt guards ¢ high rank supervisor. During 2018-2019
several detainees died from Heroin and drug overdoses inside the jail directly the result of the
narcotics provided to them by the drug ring. This constituted clear murders, Corrupt prosecutors
for years protected this drug ring never charging and prosecuting this until U.S.Marshal’s team
and the F.B.1. county corruption task force began busting some tnvoived guards. None were
prosecuted by the corrupt Cuyahoga County Prosecutors for these murders.

95) in Richland and R.i.C.I. several officials with rank and staff employees freely bring in drugs (called;
“strips” of Heroin et cal, K2 Marijuana) and contraband. They are aggressively protected as
“sinless saints” by Kelly Rose, a corrupt Warden, corrupt administrators, Sgt. Hayes, Ms. Catton
and Captains, by their “policy”. Any prisoner‘ reports these corrupt drug trafficking
employees, Kelly Rose and the Warden and D.R.C. officials promptly silence the prisoner and put
him in the hole, deem him a liar and transfer him to a higher security status prison. Additionally,

drug trafficker’s employees inform their inmate dealers ++he identities of anyone who informs on

 

this and causes violence retaliation assaults, throughout Ohio prisons most incidents of state

police busting drug trafficker guards and corrupt officials primarily occur only because prisoners

 

bypass the defendants and their corrupt prison staff and contact outside sources and state police.

Some reporting prisoners going to police were “Dealers” who were ripped off by corrupt ¢mPLoyee

35
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 40 of 59. PagelD #: 40

trafficker staff and betrayed and turn them in. This drug trafficking has directly caused numerous
Ohio prisoner overdoses;PRUG deaths state wide.

96) in Richland R.1.C.|. 4 dorm throughout 2019, unit staff secretary Ms. Smith was openly trafficking
and bringing in; “strips” K2, tobacco, and various contraband items being sold to and provided to
exploited prisoners. Smith engaged in a long term protected “personal relationship” with an
inmate She was openly permitted to select and handpick, exploit and employ to traffic her
provided drugs and contraband. Smith was knowingly shielded and protected by Kelly Rose, the
Warden, unit manager Deskins, Sgt Doughty and other staff. Upon the inmate’s prison release
Smith was exposed by a revengeful Deskins as she picked up that inmate at the bus stop. Smith
and Deskins engaged in a dispute over Smith and the inmate cheated Deskins out of His “share”
amount from trafficking profits. Deskins had protected Smith's trafficking operation for nearly a
year and was provided lucrative financial benefit share of profits, This type of similar operation
and contraband trafficking has been long ongoing with 2 dorm unit staff (Set. Hayes and Ms.
Cotton et al.) and with numerous other R.I.C.I. employees in the kitchen, laundry, quartermaster
and elsewhere.

97) Select prisoners directly involved with drug trafficker employees and officials, (and their inmate
soldiers part of the clique) are shielded and protected from other guards busting them and
imposing various disciplinary tickets to stop anything interfering with generating their criminal
income profits activities. This is still ongoing to date. This is an ongoing state wide practice.

98) Ethical moral guards are a minority in R.I.C.. Those type particular guards who detect and bust
these prisoner(s) who are used, involved and traffic drugs have many times seen higher rank
guards and officials intervene, veto and cancel charges and also reduce penalties to a minor

sanction and ordered to not bust certain corrupt staff and “leave it alone.

36

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 41 of 59. PagelD #: 41

C) The Richland Prison

Dog Kennel Enterprise

 

99} In Ohio prisons state wide (beginning in 2001) are “Dog training programs.” For 2 decades this
program was the #1 most successful humane program in the Unites State featured on the T.V.
PROGRAM “ANIMAL PLANT.” Mansfield prison (MAN.C.1.} boasted the most acclaimed program
in the U.S. for over 10 years.

100) Like MAN.C.I. Richland created a dog training program. But in the past few years that entire
program became very abusive to the dogs brought in and totally corrupted as an illegal

unlicensed, unbonded money profit generating “Kennel” to “traffic” in dogs and charge

“Kennel” housing fees.

 

101) This dog enter prize is openly running and controlled by a highly corrupt Sgt. Hayes (who runs 2-
dorm activities as a mob style crime boss), Aided by 2 dorm unit manager Ms. Cotton and Kelly

Rose. Hayes established an unlicensed “kennel” in the rear large room in 2 dorm where 10-15

 

dogs are being housed in a small confined cages in abusive inhumane practices. Hayes, Cotton,

 

and Rose select and use a dozen corrupt “snitch” type 2 dorm inmates as purported “trainers”
{who have zero valid knowledge qualification and no certification as trainers), There is no staff
employee “teacher” and no licensed “instructor” who teaches true “training”

102) Hayes, Cotton, and Rose, teamed up with a corrupt inmate who “claims” he once “worked” ina
dog kennel. They gave control to this inmate snitch and his clique of several pet inmates to
“prep” dogs for sale for profit that are brought in by Hayes. These inmates use abusive choke

chains to force dogs to do 2-3 minor commands to be sold by Hayes for cash. Hayes brings in pit

bulls and preps them and they are sold to other guards.

37

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 42 of 59. PagelD #: 42

103) Several R.I.C.1. unit staff, employees and guards bring their dogs in to be housed in kennel cages
for cash fees (paid to Hayes and Cotton) while they are at work. None of this paid money has any
taxes paid on it, nor is any turned into the D.R.C. account, Nor the State Treasury, All is paid in
cash only and goes all into the pockets of Hayes, Cotton, and Rose illegally. They cut in the main
kennel inmate and his clique for minor shares and provide them K2, tobacco, and contraband
items.

104) In February 2019 one small Brown and White beagle received a broken rear leg directly caused
from violent abuses inflicted by one the kennel inmates. The dog severely limped all during
February without receiving no veterinarian treatment, because it would cut into Hayes cash
profits. Prison video camera recordings show this limping injured dog daily during all of February
2019 and shows the inmate openly abusing him.

105) In R.1.C.1. Richland in 2003 a convicted murderer killed a helpless smail puppy. Still R.L.C.I.
continued the program.

106) Dogs are many times mostly confined in small cages: in the back room of 2 dorm with no
exercise out of cage time for days, other than 4-5 outdoor trips for 5 minutes for bathroom use
due to cold, weather and other factors.

107) Hayes and this created “kennel” is not a “training” school, it is clearly operating as a cash
generating defined dog “kennel”, unlicensed, uninsured, not bonded, and evading all taxes and
using taxpayer state property and state supporting resources.

108) Real true licensed certified dog training teachers quit the R.I.C.L. dog program directly because

of the kennel inmate controller, the abusive mistreatment and Hayes corruption.

38

 

 

 

 

 
 

 

 

Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 43 of 59. PagelD #: 43

1W) Unsafe unsanitary

Housing environments

109) To generate more monetary profits and lower budget cost, the defendants and their wardens
and officials intentionally cut corners on safety and sanitation in Ohio Prisons and Jails (especially
in Richland R.L.C.1. and Cuyahoga County Jail) which has recklessly caused great physical injury
and amputation of legs and limbs of prisoners and detainees.

110) Defendants (and their wardens and officials) hide these conditions (with criminal intent), by
falsifying records, falsifying self-serving phony inspections and lying to outside investigator
agencies conducting inspections.

111} Defendants maintain intentional unsafe unsanitary living conditions, unsafe buildings, and
premises in R.I.C.1., Ohio prisons and county jails solely based on shaving expenses. The plaintiff
(Evans) was forced to live under these conditions daily.

112) In Richland R.I.C.L. in the bathrooms shower floors and shower stalls have a slick pain? finish
always soaked in pools of water. There are no anti-skid mats and no handrails to grab when
prisoners routinely slip and fall, break bones and cause head injury concussions. (Note; - over 65
pct. of R.I.C.I. prisoners are elderly between ages 60-85 and; 10-15 Pct. Are in wheelchairs,
paraplegics and disabled). The floors around all sinks, toilets and urinals are the same way with
no anti- skid mats while daily many are clogged and with overrunning pools of water and very
slippery, Strangely bathrooms for guards and officials are not in these conditions whatsoever.

These conditions also exist state wide in most Ohio Prisons and Jails and especially in Cuyahoga

County Jail.

39

 

 

 

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 44 of 59. PagelD #: 44

113) Showers in county jails in Cuyahoga County and Lorain county are soaked in mold, unclean, used
by diseased detainees with diagnosed MRSA. Officials compel healthy detainees to bathe in
these showers and many contracted MRSA directly causing massive leg amputations of detainees
Lance Knight and Jumain Hill in 2018-2019.

114) tn Richland R.1.C.1. 4 dorm et al. inmates with MRSA and severe open leg sores ARE Recklessly
housed among 256 close quartered prisoners and use open 4 dorm showers the healthy
uninfected inmates use.

115) To shave budget costs defendants and their wardens and officials rarely provide bleach to
cleanse out mold and MRSA IN SHOWERS, TOILETS AND SINKS. They use minimal diluted cheap
soaps. The rare few occasions bleach is uged on inmate living areas, it is 80-90 PCT. Diluted and
ineffective, Cleaning fluids, soaps, and bleach is fully provided undiluted for guards and employee
areas and bathrooms with no restricted expense nor limits.

116) During September 2019 in R.I.C.1. 4 dorm ghéwer plaintiff Evans stepped into a stali to shower.
The water temperature regulator had broken and no warning was given prior to. Upon turning
on the shower on his unclothed body, a blast of 450degree scalding water hit Evans severely
burning his inner upper arm. This is medically recorded fact in Evans records etc.

117) On September 18, 2019 between 2-4 PM in Richtand prison 4 dorm dayroom; - the Area in front
of the Ice machine has a slick waxed bare floor soaked in water and ice cubes, there is no anti-
skid mats there. A limping paraplegic prisoner; - Michael Blackburn #750195 slipped in the water
on that floor and hit his head rendering him delirious with no equilibrium. A guard and the
warden held up 2 fingers to diagnose that he had no concussion, nothing was done. — This
was video recorded.

118) Every winter in R.I.C.1. and dozens of Ohio Prisons, snow and ice heavily cover many walkways to

get to chow hails, infirmary, library and other buildings. Prisoners must walk a variance of 150-

40

 

 

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 45 of 59. PagelD #: 45

500 yards instances to reach these areas. Based once again on indifferent Budgershaving policy
the walkways used primarily by prisoner are seldom salted as layers of ice accumulate causing
inmates and paraplegics to slip and fall, break bones and incur concussions that could cause
death. However, in a drastic double standard the defendants and their wardens spared no
expense in salting their primary walkways, patios and staff areas and keeping snow and ice

cleared for their usage.

119) In R.1.C.1. prison (and especially Cuyahoga County Jail}, the water systems used by prisoners and

 

detainees are heavily contaminated and purification systems were intentionally not cleaned out

nor kept in adequate repaig., Defendants dipped into prisoner commissary profits and the | and E

 

Prisoner funding to illegally purchase bottied water provided solely to guards and employees to
use for their personal drinking and coffee pot brewing and avoid using water from the
contaminated system in the Cuyahoga County Jail in 2017-2018. Guards notified Cleveland news
media that the jail prisoner water system is heavily contaminated in rat feces due to disease
infested rats heavily infested in the jail got into the water system. Detainees had become
egregiously sick with internal organ malfunctions in the stomach, liver, kidneys and more; directly
caused by this poisoned water. When 3 county jail guards reported all this to the new media, the

now indicted criminal director Ken Mills,indicted Warden Ivey and Commissioner Armond Budish

 

jointly suspended all of the guards under the harshly enforced “No snitching” Cuyahoga County

Publicized “policy”. The prison D.R.C. officials, wardens, gua rds, inspector Kelly Rose likewise

 

harshly employ this same “No snitching” code of silence Policy on R.L.C.I. prisoners and also state

 

wide in all prisons.

 

120) In R.I.C.|. prison the warden and Kelly Rose harshly employ for torture a sadistic unsanitary “No

 

Bathroom use”, semantical policy rules. This policy Is; all prisoners (except snitches and inmate

clerks) are banned, denied and prohibited access to use of toilets and urinals several period each

41
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 46 of 59. PagelD #: 46

day for 30-90 minutes each period. No emergencies and no exceptions allowed. Guards and
official’s lockup bathroom at each of these periods invoking it as a “cleaning period.” The
majority of R.1.C.1, prisoners Areelderly at 60-85 years old. _ Fhe majority have significant
disabilities, bad failing kidneys, internal medical ailments and many in wheelchairs. Sadistic
guards “order” the prisoners to hold in their urine and feces until many incidents occur of
prisoners urinate on themselves, accidental defecation in their clothes and beds. Some inmates
sneak and urinate in trash cans, defecate on paper and deposit it in trash cans. Anyone who
cannot, will not, and does not “hold it in” is ticketed and punished. However, guards and staff

bathroom use is never shut off to them. This creates a serious biohazard spreading disease prison

wide,

 

 

SZ The ineffective grievance
Procedure, punitive retaliation for
Filing grievances, and lawsuits,
Corrupt grievance inspectors
R.I.C.1 inspector Kelly Rose, Defendants state wide enforced

“No snitching” policy of silence.

121) For decades and many years, the defendants (and their Wardens, officials, inspectors, and
guards) enforce a strict “No snitching” policy state wide in all Ohio Prisons, County Jails, and
especially in Richland R.I.C.I, prison and Cuyahoga County Jail. The definitions of this policy widely
known is; to silence and punish prisoners and detainees who report, guard beatings and acts of

physical torture and physical abuse — killings and murder by guards and officials - medical prison

42

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 47 of 59. PagelD #: 47

and jail nurses «ha cause deaths of prisoners — criminal acts and corruption * Daug trafficking by
guards and officials. This policy also includes prisoners who file lawsuits against them,

122) In R.1.C.L. prison and Ohio Prisons when victims file a grievance the majority are instantly
sanctioned and punished by so called “grievance inspectors”, These inspectors swiftly get rid of
evidence, deem the prisoner a “liar’, impose a ban on the prisoner prohibiting him from filing
grievances any further. They aid the offending guards in a cover up and in punitive retaliations
against the prisoner, it is customary for inspectors, and guards to ticket the grievant, throw him in
the hole on false charges and many are given punitive transfers to a different prison, some
inspectors openly admit the prisoner was beaten by maliciously stating ~ “you deserved it
because you antagonize people” etc. This policy has been harshly employed and done to
thousands of victim prisoners state wide. It was strictly used on and against plaintiff Evans and
beating victim Ron Conte #750915.

123) In the Cuyahoga County jail in 2017 — 2018 a detainee filed a valid lawsuit against the county jail
for improper medical care and bad foad. _ Now indicted criminal jail director Ken Mills
and convicted criminal Warden Ivey made clear death threats to the detainee. Upon his release
from that jail shortly thereafter, A few weeks later he was found dead. He was murdered as
Mills and Ivey promised. It remains unsolved.

124) In Lorain Lor.C.I. prison (April 2019) upon Defendants guards Smith and Corbett mutilating

 

plaintiff Evans and inflicting a fatal disease upon him in doing se, Evans aggressively reports the

 

guards assault and promptly filed a very valid grievance. The inspector, the guards and DRC,
officials instantly retaliated. Four days thereafter guards (aided by the inspector) ticketed Evans
for a purported disrespect infraction. Guards swiftly imposed harsh punishment sanctions. They
included cutting him off J-Pay to silence him sending E-Mails and prohibited him from filing

grievances:to discredit Evans claims of the assault inspectors and guards ordered him inte “Psych

43

 

 
 

Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 48 of 59. PagelD #: 48

services” {A customary DRC tactic to deem victims as “hallucinatory” and their assault claims as
“unreliable’/ Evans filed and additional grievances and complaint notices on all of this {and the
assaults) direct to the Governor of Ohio, the DRC Director and DRC Chief inspector. All was
intentionally ignored to date. The inspectors simply silenced Evans and notified him that the
“case is closed”.

125) In R.I.C.1. prison inspector Kelly Rose viciously attacks, threatens, punish,and silences anyone
filing or even attempts to file any grievance or/and lawsuit against any guard, prisons, or corrupt
officials. The Warden empowers Rose to do this and he personally joins in to impose instant
harsh retaliation punishment. In June-July 2019 in 4 dorm a complaining prisoner confronted the
Warden over the living conditions. Angrily the Warden yelled at him — “pack up and shut up. You
are out of here”. Within only a few hours that prisoner was transported to another stricter
prison. This has routinely occurred dozens of times. Each time the DRC Director authorized these
punitive transfers.

126) R.I.C.L. prisoner Bruce Arnoff (an elderly diabetic with numerous medical ailments) filed a few
grievances for denied medical care and harassment in 2 dorm by prisoner rapist William Alvarez,
Sgt Hayes and guards, Kelly Rose viciously threatened Armoff with transfers to S.0.C.F., Lucasville
max security and more if he files any more grievances.

127) Kelly Rose has issued dozens of instant “restriction orders” to prisoners that is actually orders
that they are banned from filing any grievance on anything. This was imposed in 2019 against
prisoner Charles Bagwell. Additionally, orders were issued to take away Bagwell’s wheelchair as
more punishment to harm and torture a diagnosed paraplegic. R.I.C.I. prison records are packed

full of Kelly Rose’s threats, retaliation acts, orders that ban victims filing grievances.

44

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 49 of 59. PagelD #: 49

428) In March — April 2019 a 2 dorm prisoner filed a direct complaint to the Warden detailing
corruption criminal activity by Sgt. Hayes and unit manager Cotton, rapes by their snitch clerk
Alvarez, criminal enterprising in the 2 dorm illegal dog “Kennel” and much more. The corrupt
Warden handed over the 25-page grievance complaint to Kelly Rose directing him to silence this.
The Warden and Rose provided copies of it to Hayes, Cotton, and their corrupt shitch’s. Instantly

Hayes and Cotton transferred the grievant to 4 dorm (a unit designated for” disciplinary

 

troublemakers”). The Warden angrily told the grievant his complaint is “shut down — it’s going
nowhere”.

129) In August — September 2019 when transgender prisoner Robby Panning #479004 was sexually
assaulted by a sadistic guard (C.O. Hickman} in the middle of the night (paragraph #36), he filed a
complaint/grievance on it. Instantly the Warden and Kelly Rose put him in the hole and promptly
transferred him.

130) When guards assault, beat on, pepper spray and torture prisoners in R.L.C.L prison and file any
type of complaint for it, the Warden and Kelly Rose instantly put the victim in the hole, concoct
false charges and ticket the victim and usually transfer him out. The R.1.C.1. records and prison

video camera recordings are full of hundreds of such victims. These exact same tactics are

 

employed identically state wide in all Ohio D.R.C. PRISONS, ALL OF THE COUNTY JAILS

(ESPECIALLY IN Cuyahoga County Jail and Portage County) inspectors, wardens, directors and

 

guards criminally erase, delete and tamper with camera video evidence and alter records to
silence and prejudice victim's grievances and lawsuits’. The tampering with videos evidence is
openly rampant in Portage County Jail, Cuyahoga County jail and also committed by Kelly Rose
and guards and officials state wide. There have been dozens of criminal indictments for this by
Federal Corruption Task Forces all over Ohio, yet still it openty continues. The Governor and

Director of the DRC know this and remain totally indifferent. They permit this organized criminal

 

45
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 50 of 59. PagelD # 50

acts as a necessary tactical tool to eliminate and prevent having to pay money damages in
victim’s lawsuits, court cost and attorney fees. D.R.C. officials are tactically suppressing video
evidence of the guards/defendants (Smith and Corbett) causing the brutal butchery damage they
did to Evans body in April 2019.

131) When outsider inspector teams tour and walk through R.I.C.I. prison’s dorms, living areas, chow
halls, medical facility, etc. they are closely accompanied by the Warden, Kelly Rose, R.1-C.1.
officials and guards who very aggressively block and steer them away from being allowed ta
speak to prisoners about anything unless it is pre-arranged and pre - planned to use only one of
Set. Hayes pre-selected clerk snitch’s they control. Any other prisoner who dares to even
attempt to speak is quickly ordered away and will be punished and transferred upon the
outsider’s departure.

132) In R..C.I. 2-dorm (designated for elderly and paraplegics prisoner and those in wheelchairs and
bad hearts) whenever any elderly and or paraplegics A.D.A. prisoner files any grievance or
complaint, Sgt. Hayes, Cotton, Rose and the Warden instantly move them to 4 dorm and 5 dorm
(500 yards from the chow hall and the medical facility)” uphill on the hill”. As additional
punishment they order medical staff to take away their wheelchairs stating; - “let them crawl to
the chow hall or starve” (done to Joe Sawyer, #761782).

133) The defendants, their wardens, directors, and officials created “grievance rules” that give total
immunity to certain prison officials and various acts of corruption by officials. It gives a “hands
off” immunity from any grievance against any nurses, doctors, medical employees of the D.R.C.
Ohio Prisons state wide, in R.I.C.I. Richland and in County Jails.

134) All grievances procedures systematically never provide any remedies other than lip service letter
writing denials and rejections. It provides no remedy for guards freely stealing and destroying

personal property, mail and iegal material — beatings and torture by guards — killing prisoners ~

46

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 51 0f 59. PagelD #: 51

 

retaliations ~ denial of medical treatment — rape and sexual assaults by guards, staff and predator

 

rapist inmate snitch clerks — criminal acts by guards and officials. Thousands of grievances go

 

totally ignored. Defendants intentionally rigged the procedure in publishing phony window
dressing procedures and claims that in reality are never employed. They only exist to use as
falsified evidence to stop and block lawsuits to claim the prisoner did not exhaust a grievance.
135) In Cuyahoga County Jail (and all Ohio county jails) grievances aretrashed, destroyed, and mostly
ignored entirely and never answered on any issues. Thousands of mailed in grievances the last

few years were never answered nor acted on nor recorded. This intentionally criminally silenced,

 

concealed, and hid grievances reporting felony assaults b guards, torture and beatings by guards,

killings and murders, theft, guards drug trafficking and tons of criminal corrupt acts.

136) All defendants, Governor and his officials, DRC Director and wardens created this system
collectively and knowingly ratify all of this as another tactical tool to reduce costs on prisons and
jails and employ intentional brutal Shawshank redemption prison styled prisoner control and to

freely inflict sadistic criminal physical punishments of beatings, torture and murder with
complete immunity from lawsuits and consequences, It is tactically designed to silence lawsuits

ANdto padiock doors to deny court access right to redress.

 

 

47
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 52 of 59. PagelD #: 52

WI FALSIFIED INSPECTIONS OF
D.R.C. PRISONS, R.I.C.1, RICHLAND,
CUYAHOGA COUNTY JAIL AND ALL

OHIO COUNTY JAILS AND FALSIFIED

INSPECTION REPORTS AND PERJURY.

 

137) The defendants, the Governor, the DRC Director, Prison Wardens, D.R.C. grievances inspectors,
state and county officials, jail wardens and guards have (and are ongoing) criminally falsifying
various inspections and results conducted on Ohio DRC PRISONS, R.i.C.1. Richland, Cuyahoga
County Jail and ail Ohio county jails state wide in order to criminally conceal and hide their
murderous acts and criminal living conditions imposed.

138} The U.S. Marshal service police in 2018 ~ 2019 conducted a massive ongoing investigation and
top to bottom inspection of the Cuyahoga County Jail. The U.S. Marshals were ordered into the
jail after 10 detainees were killed and murdered in only t@ month period, and to stop the
slaughter as guards had beaten and tortured hundreds of unconvicted people free of
consequence as county prosecutors and county judges criminally covered itup. The killings and
beatings openly feely continued even During the U.S. Marshals on site presence while they
conducted inspections. The issued inspection report by the U.S.Marshals ruled:

A) The jail failed inspection overwhelmingly in — food, medical, - prisoner clothing,
hygiene and bedding provisions — corruption — adequate staffing — disciplinary
treatment of detainees — sanitation and cleaning and conditions ~ grievance
procedure — beatings, torture and killing detainees,

B) That the inspections conducted yearly by state inspectors, county inspectors, and
Ohio Dept. of Corrections (D.R.C.} had all been faisified for several years as records

48

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 53 of 59. PagelD #: 53

AND Wibeos OF offiesals, STAHF ANd- GUARDS
Aidw PROVEN GRIMINAL ACTILIY of beating and killing
detainees was intentionally concealed and hid to keep out of the reports results.
C) Previous inspections were a deliberate sham and no actual inspections took place.

139) The Governor and D.R.C. Director ratify use and rely on these sham phony inspectors and their
false reports in ail Ohio Prisons and use the same falsified inspection tactics for Richland R.1.C.1.
prison. They corruptly steer, manipulate and contro! purported “A.C.A.” inspection tours of
R.I.C.|. and Ohio prisons to fraudulently obtain profitable “accreditation” for failed standards.

140) In July 2018 Sgt. Christopher (Jail investigator for Cuyahoga County Jail} criminally committed
felony perjury and falsified court evidence by submitting a sworn affidavit in U.S. District Court
(Cleveland, Ohio) falsely claiming the jail totally passed inspections that the U.S, Marshal task
force ruled to be completely faisified immediately after.

141) inspections of 8.1.C.I. Richland Prison (and ail Ohio prisons and jails} are now and have been
criminally falsified by DRC self-serving inspectors, State inspectors and the A.C.A. criminal bribery
and pay offs to falsify these “state” and, AC.A. inspections is very common routine allowed
practice state wide as a worthwhile “investment” to hold down budgetary costs.

142) These phony permitted sham inspections directly cause, created and alowed the existence of
the very brutal illegal conditions, and daily guard assaults etc. that mutilated and caused physical
harm to plaintiff Evans, dozens of murdered dead prisoners yearly, thousands who are beaten

and tortured, dozens who lose limbs and body parts and hundreds infected with terminal disease

that kill. This is continuing to date,

 

49

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 54 of 59. PagelD #: 54

Charges of law
Pursuant to the claims and facts herein plaintiff charges the following violations; -

14) The malicious mutilation assault on plaintiff by the 2 defendant guards (Corbett and Smith)
violated plaintiff's secured civil rights defined in the Eight Amendment of the United States
Constitution and violated Ohio statutory criminal laws.

2) The ratifying deliberate indifferences by the Governor of Ohio, DRC Director and Lor.C.i. Warden

of the mutilation assault on plaintiff and protecting the guards from criminal prosecution and

 

job termination constitutes violating plaintiff Evans civil rights defined in the Eight Amendment
of the United States constitution and violated Ohio statutory criminal laws.

3} The malicious causing, allowing, ratifying and inflicting a terminal disease into plaintiff Evans
body intended to murder him arbitrarily (which no court sentenced him to) by the 2 guards
mutilation assault that all defendants enabled, ratified and approved constitutes violating
plaintiff Evans civil rights as is defined in the Eight Amendment of the United States
Constitution, By defendants and their guards imposing and ratifying the death penalty imposed
on Evans, was done with no procedure required due process in violating Evans civil rights

defined in the Fifth, Sixth, and Fourteenth Amendments of the U.S.Constitution, and violated

 

Ohio statutory criminal laws.

4) The collateral intentional malicious refusal and denial of critical necessary medicines and

 

medical treatment that can and will cause Evans death, suffering, physical damage, organs

damage and inflict great pain constitutes violating plaintiff Evans civil rights as defined in the

 

Eight Amendment of the U.S. Constitution. This again arbitrarily imposed a certain cruel death
sentence of euthanization which no court sentenced him to in total denial of all due process

rights as defined in the Fifth, Sixth and Fourteenth Amendments of the United States

Constitution.

50
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 55 of 59. PagelD #: 55

5} The malicious retaliation punishments imposed on Evans by prisons employees for his filing
grievances and reporting the mutilation assault done to him by guards Corbett and Smith; and
the Director, Warden and Governor intentionally approving, allowing, and ratifying the reprisals,
constitutes violating plaintiff Evans civil rights as defined in the First Amendment of the United
States Constitution and violated Ohio statutory criminal laws.

6} The criminal brutal dangerous violent living conditions in R.I.C.1. Richland prison, LOR.C.I. prison,

all D.R.C. Ohio prisons and all Ohio County Jails created, caused, imposed, ratified, and
allowed daily by all defendants the plaintiff Evans and over 100,000 Ohio Prisoners and jail
detainees live under, endure, suffer and are daily endangered by violated their civil rights as
defined in the Eight Amendment of the United States Constitution and violates Ohio Statutory
criminal laws,
7) By the Governor, the D.R.C. Director, prison wardens, jail officials, prison guards freely killing,
murdering, slaughtering, causing the deaths of “euthanizing” prison inmates, prisoners and jail
detainees; and by ratifying and in indifferently allowing this to occur to hundreds of men
without any due process that no court sentenced them to violates theirs (and Evans) civil rights
as defined in the fifth, Sixth, eight, and fourteenth amendments of the United States.

8) Defendants harshly imposed “policy” to silence and suppress filing grievances and lawsuits and
to retaliate freely and punish victims who report corruption, beatings and killing prisoners,
violates the civil rights of plaintiff Evans and all Ohio prisoners in the DRC AND Jail detainees as

defined in the first amendment of the United States Constitution.

 

51

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 56 of 59. PagelD #: 56

 

RELIEF DEMANDS
Wherefore plaintiff does herby seek the following forms of relief; -

A} Trial by jury.

 

B) Unlimited compensatory damages as determined by the trial jury.

C) Unlimited punitive damages as determined by the triai jury.

D) Unlimited nominal damages as determined by the trial jury.

E) Declaratory Judgements that all acts, policies, beating, killings, causing deaths, reprisals
and living conditions stated herein violate the first, fifth, sixth, eight, and fourteenth
amendments of the United States Constitution and Ohio statutory criminai laws.

F} Injunctive relief to order total prohibitions to stop and end defendants and their guards

 

and officials from the ongoing policy of murdering, killing, causing the deaths of, and
euthanizing prisoners and jail detainees not sentenced to death by a court of law.

G} injunctive relief to compel and order defendants and their medical staff to provide al
medicines and treatment to plaintiff Evans that his disease affliction requires irregardless

of any cost or budget limits.

H} Injunctive relief to rectify, remedy and end all the illegal barbaric violent conditions (as

 

stated herein), the beatings tortures and killings by guards, jail and prison employees.

1) Order federal law enforcement agencies and special masters to take over all controi,
policies and operations of al Ohio prisons and county jails. (i.e. Cuyahoga County Jail)
until brought into lawful compliance. This is urgently necessary to promptly stop the
flood of dozens of monthly and daily beatings and tortures,

J) Appoint special masters to all prisons and all county jails.

K) Assess and impose all court costs and fees and attorney costs against the defendants.

L) Any and all other forms of relief deemed equitable, just and necessary by this court.

52

 
1)

2)

4)

Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 57 of 59. PagelD #: 57

EXHAUSTION OF GRIEVANCES

(NOT REQUIRED AGAINST OFFICIALS)

Under state laws no prison grievance is allowed against Governor Michael DeWine nor any
government official nor Government agency. There is no available remedy.

Under state laws, prison regulations and prison policy,no grievance is allowed against the
Director of the Ohio Dept. of Corrections (D.R.C.) and central office administrator officials.
Under DRC “Policy” and unpublished unposted “policy” regulations, grievances against medical
policies, medical staff and medical decisions to refuse treatments and medications AR@ PROHIB iTed
as “hands off ‘inspectors and Wardens do not have any medical degrees and no qualifications
and not authorized to provide grievance remedies for any medical issues.

Plaintiff Adam Evans repeatedly filed and exhausted All: grievances against LOR.C.|. Lorain
prison guards Corbett and Smith (and prison officials} for the guards April 2019 mutilation
assault done to him. All his grievances were denied and the chief inspector issued a final ruling
deeming the entire issue is “closed.” (attached evidence).

Plaintiff joined in with hundreds of prisoners in collectively mailing in and filing direct to the
Ohio Governor a petition for clemency commutation seeking to stop the state wide ratified
“policy” permitting DRC prison officials, guards and county jails officials from killing, murdering,
euthanizing and causing the deaths of Evans and Ohio Prisoners state wide, complaints of
beatings, tortures by guards and brutal living conditions were also submitted with the death

penalty petition, the governor and his officials ignored all of this.

 

 

 

 
Case: 1:19-cv-02870-JG Doc #: 1 Filed: 12/11/19 58 of 59. PagelD #: 58

IT IS SO PRAYED.

53

Submitted by;

of Chelle Coren

Adam Evans
#761655
Plaintiff in pro se;

 
 

  
 
 
  
   

 

 
 

Inmate
Correspond
RIC!

  
 

 

ZIP 44903
02 iff
200174033

 

    

 

Us. CLORK Of” courts: FoR —
US, DISTRICT COURT
NORTHERN DISTRICT of OHIO
_ EASTERN DINISION

- 8Ol WisuPeRIOR AVE,
LOVELAND, OHIO 441)

   

   

 
   

 

 

 

    
